 Case 1:21-cr-00487-RBK Document 7 Filed 06/23/21 Page 1 of 1 PageID: 34




                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA,                       CR.No.     21-487(RBK)


  V.
                                                   ORDER

  JOSEPH GEROMINI

                  Defendant.


       Pursuant to Rule 5(f) ofthe Federal Rules of Criminal Procedure, and as set forth on
              .       .   .   .                                .

the record during the initial appearance ofthe defendant on this
                                                                   23             June
                                                                           day of______________

202 1, in the presence of both the prosecutor and defense counsel in this matter, the Court

confirms the United States’ continuing obligation to produce all exculpatory evidence to the

defendant pursuant to Brady v. Maryland, 373 U.S. $3 (1963) and its progeny, and orders it to

do so. Failing to do so in a timely manner may result in consequences, including, but not limited

to, the Court’ s order to produce information, the granting of a continuance, the exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or sanctions by

the Court.


                                               Hon. Sharon a. King
                                                United States Magistrate
                                               Judge
